Petition for Writ of Mandamus Denied and Memorandum Opinion filed April 10,
2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00280-CV
                                    ____________

             IN RE UNIVERSITY GENERAL HOSPITAL, LP, Relator

                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  270th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2009-77474

                      MEMORANDUM                     OPINION

       On March 26, 2012, relator University General Hospital, LP filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.
In its petition, relator complains that respondent, the Honorable Brent Gamble, presiding
judge of the 270th District Court of Harris County, has compelled unreasonable
post-judgment discovery outside of the court’s jurisdiction.

       On October 11, 2011, the trial court signed a judgment against relator for
$1,046,000, and against relator jointly with another defendant for $1,808,005, plus interest
and attorney’s fees, for a total judgment of over $3 million. Relator has filed an appeal,
which is currently pending before this court. See University General Hospital LP and
Ascension Physician Solutions, LLC v. Prexus Health Consultants, LLC and Prexus
Health, LLC, No. 14-11-00988-CV (Tex. App.—Houston [14th Dist.]). Relator’s CFO
filed an affidavit stating that appellant has a negative net worth. See Tex. R. App. P. 24.2
(requiring security to equal judgment amount, not to exceed “50 percent of the judgment
debtor’s current net worth”). Relator states that it has superseded the judgment by filing a
cash deposit in the amount of $1. The judgment debtors, Prexus Health Consultants, LLC,
and Prexus Health, LLC (“Prexus”), filed a contest to the net worth affidavit. See Tex. R.
App. P. 24.2(c) (providing that a judgment creditor may file a contest to the net worth
affidavit and conduct “reasonable discovery” on the debtor’s net worth). Prexus also
propounded discovery concerning relator’s net worth, including a “reverse merger”
transaction that occurred shortly before trial. A hearing on the net worth contest was held
on December 9, 2011, before the discovery was answered. On December 16, 2011, the
trial court signed an order denying the contest and determining that relator has a negative
net worth, as stated in its affidavit. Relator then asserted that Prexus’s discovery was
improper because the judgment has been superseded, and it objected to Prexus’s requests
for production and interrogatories on relevance and overbreadth grounds. Prexus moved
to compel discovery, arguing that relator had “not complied with its net worth discovery
obligations.” Prexus also pointed out that a ruling on net worth should be made “after any
discovery has been completed,” as set out in Texas Rule of Appellate Procedure 24.2(c)(3).
After a hearing, the trial court partially granted Prexus’s motion to compel discovery, and
on March 9, 2012, the court signed an order requiring responses to specifically enumerated
requests for production and interrogatories.

       Relator then filed this proceeding. Mandamus is an extraordinary remedy that will
issue only if (1) the trial court clearly abused its discretion and (2) the party requesting
mandamus relief has no adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 135–36 (Tex. 2004).          The heavy burden of establishing an abuse of
discretion is on the party resisting discovery. In re CSX Corp., 124 S.W.3d 149, 151 (Tex.
2003). It is also relator’s burden to provide this court with a record sufficient to establish

                                               2
its right to relief.1 Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); Tex. R. App. P.
52.3(k), 52.7(a).

        In its mandamus petition, relator first asserts that the trial court lacked jurisdiction
to issue its March 9, 2012 order compelling discovery.                  Texas Rule of Appellate
Procedure 24 governs the procedures for suspension of enforcement of a judgment pending
appeal and provides that the trial court has jurisdiction, even after its plenary power
expires, to “(1) order the amount and type of security and decide the sufficiency of sureties;
and (2) if circumstances change, modify the amount or type of security required to continue
the suspension of a judgment’s execution.” Tex. R. App. P. 24.3(a). The rule also
provides that a creditor may conduct “reasonable discovery concerning the judgment
debtor’s net worth.” Tex. R. App. P. 24.2(c)(2); see also Tex. R. Civ. P. 621a (addressing
the trial court’s power to supervise post-judgment discovery). Discovery had not been
completed when the trial court made its initial net worth determination. Accordingly, the
court retained jurisdiction to rule on the discovery requests and had discretion to reconsider
its initial net worth determination. We conclude that the court had jurisdiction to compel
discovery concerning relator’s net worth, and the trial court’s March 9, 2012 order is not
void.

        Relator argues that if the court had jurisdiction, Prexus is entitled only to
“reasonable” discovery of relator’s net worth, and the ordered discovery must be limited to
its “current assets minus current liabilities.” Net worth is calculated as the difference
between the party’s total assets and total liabilities, as determined by generally accepted
accounting principles (“GAAP”). See Enviropower LLC v. Bear, Stearns & Co., Inc., 265
S.W.3d 1, 5 (Tex. App.—Houston [1st Dist.] 2008, pet. denied); Ramco Oil & Gas, Ltd. v.
Anglo Dutch (Tenge) L.L.C., 171 S.W.3d 905, 915 (Tex. App.—Houston [14th Dist.]
2005) (order).

1
  Relator has not provided records from the hearings conducted on December 9, 2011, or March 9, 2011.
Nor has relator certified that no evidence was adduced at the hearings. See Tex. R. App. P. 52.7(a)(2).
                                                   3
         Discovery concerning net worth to determine the security required to suspend
enforcement of a judgment is not so limited, however. Discovery related to an alter ego
finding is relevant to the determination of the judgment debtor’s worth. See In re Smith,
192 S.W.3d 564, 568 (Tex. 2006). In Smith, the Texas Supreme Court held that the trial
court did not abuse its discretion in a post-judgment net worth proceeding by considering a
non-party corporation’s net worth under an alter ego theory despite the cash deposits in lieu
of bond filed by the judgment debtors.         Id. at 568-69.    In addition, evidence of a
fraudulent transfer may be relevant to a debtor’s net worth determination. See G.M.
Houser, Inc. v. Rodgers, 204 S.W.3d 836, 844-46 (Tex. App.—Dallas 2006, no pet.)
(evaluating evidentiary support for trial court’s finding of fraudulent transfers on review of
net worth determination).

         Relator objected globally to the discovery propounded by Prexus. A party resisting
discovery cannot simply make conclusory allegations that the requested discovery is
unduly burdensome. In re Alford Chevrolet-Geo, 997 S.W.2d 173, 181 (Tex. 1999).
Relator has not provided specific analysis, other than its general conclusions, in its petition
to demonstrate that the requests for production and interrogatories should have been more
narrowly tailored. See In re Hernandez, No. 14-11-00408-CV, 2011 WL 4600706, at *2
(Tex. App.—Houston [14th Dist.] Oct. 6, 2011, orig. proceeding) (mem. op.) (denying
mandamus relief where petition did not contain argument, analysis and authority on all
discovery requests at issue). Therefore, we conclude that relator has not established that
the trial court abused its discretion in compelling discovery as set out in its March 9, 2011,
order.

         Accordingly, we deny relator’s petition for writ of mandamus.

                                           PER CURIAM

Panel consists of Chief Justice Hedges and Justices Jamison and McCally.

                                               4